Exhibit 10.10

Description of Named Executive Officer Compensation

Refer to Item 11, “Executive Compensation,” of this annual report relating to
the description of named executive officer compensation which is incorporated by
reference herein.

Set forth below are the 2007 base salaries for the named executive officers of
the Bank as of December 31, 2006.

 

Named Executive Officer

   2007 Base Salary

Jill Spencer

   $400,000

W. Wesley McMullan

   395,000

Marian M. Lucia

   300,000

J. Daniel Counce*

   197,900

Annette Hunter*

   182,000

--------------------------------------------------------------------------------

*Subsequent to the departure of the Bank’s chief financial officer in 2006,
Mr. Counce, the Bank’s first vice president and controller, and Ms. Hunter, the
Bank’s first vice president and director of accounting operations, shared
responsibility as the Bank’s principal financial officer, and as such, each is a
named executive officer for 2006.

Each of the Bank’s employees, including those named above, are “at will”
employees. Each is free to resign his or her employment at any time, and the
Bank is free to terminate such employee’s employment at any time for any reason
or no reason, with or without cause and with or without notice.